DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 2/7/2020.
Claims 1-20 are pending.

Examiner’s notes:
Claim 20 is directed to “a machine storage medium” which is disclosed in the Specification as excluding transitory medium or signal or waves per se. (para. [0075]) and is therefore statutory subject matter under 35  U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 8, 14, 15, 17, 18, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over McWana (US 2009/0113006) in view of Yu et al. (US 2013/0198811, hereinafter 'Yu', cited in IDS).

As to claim 1, McWana discloses a method comprising: 
receiving, by a network platform, a plurality of graduated datasets uploaded by a plurality of client devices managed by the network platform, the graduated datasets comprising sequentially exposed sets of data including an initial dataset and an elevated dataset (fig. 1, 9, [0011], website host has access to public information and sensitive information from both user 1 and user 2, the public information being exposed before the sensitive information), exposing and approval of initial datasets uploaded by potential connecting users followed by exposing and approval of elevated datasets uploaded by the potential connecting users, the elevated dataset not being exposed until approval for the initial dataset is received by the network platform (fig. 9, the sensitive information are not exposed for approval until the 2 public profiles are both approved by the 2 users); 
receiving, from a first client device of the plurality of client devices, a request to create a compound connection with a second client device using the sequentially exposed sets of data of the graduated datasets (fig. 9, #900-902, user 1 requests to inspect user’s 2 profile and vice versa); 
causing, on the second client device, presentation of a first initial dataset uploaded by the first client device; causing, on the first client device, presentation of a second initial dataset uploaded by the second client device (fig. 9, #900-902, public information of each user is displayed to the other user); 
receiving, from the first client device and the second client device, approvals of the first initial dataset and the second initial dataset (fig. 9, #904, 910, both user approve each other’s public profile in order to mutually share personal information); 
in response to receiving approvals of the first initial dataset and the second initial dataset, causing, on the second client device, presentation of a first elevated dataset uploaded by the first client device; in response to receiving approvals of the first initial dataset and the second initial dataset, causing, on the first client device, presentation of a second elevated dataset uploaded by the second client device (fig. 9, #918, 920, each user can now see and approve each other’s personal data);
receiving, from the first client device and the second client device, approvals of the first elevated dataset and the second elevated dataset (fig. 9, #922, 924, users satisfied with each other’s personal data).
McWana fails to explicitly disclose:
the plurality of devices corresponding to nodes in a compound social network graph database;
connections between the plurality of client devices being created upon exposing and approval of initial datasets followed by exposing and approval of elevated datasets.
in response to receiving the approvals of the first elevated dataset and the second elevated dataset, generating a compound connection in the compound social network graph database between a first node corresponding to the first client device and a second node corresponding the second client device. 
However, Yu discloses: 
the plurality of devices corresponding to nodes in a compound social network graph database; connections between the plurality of client devices being created upon exposing and approval of initial datasets followed by exposing and approval of elevated datasets (fig. 7B, compound connection between Tom and Smith for approved sharing of 3 types of dataset, another connection between Smith and Katie for sharing 2 types of dataset);
in response to receiving the approvals of the first elevated dataset and the second elevated dataset, generating a compound connection in the compound social network graph database between a first node corresponding to the first client device and a second node corresponding the second client device (fig. 7B, 7C, [0067]-[0068], compound connection between Tom and Smith for approved sharing of 3 types of dataset; as the trust level is incrementally upgraded between close friends, some personal or private information can be shared, as depicted between Smith and Tom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine exposing and approving data in stages of McWana with the support for presenting elevated data and generating compound connections of Yu, because McWana and Yu are directed to systems and methods for multi-level data privacy. One would have been motivated to do so by benefits from presenting elevated data and generating compound connections that allow users to see who meet a given trust level and what contents are shared correspondingly to the trust level, and managing the compound connections which correspond to said trust levels ([0004], [0024]).

As to claim 2, for the same rationale in claim 1, McWana-Yu discloses receiving changes to the first elevated dataset; in response to the changes, automatically modifying the compound connection between the first node and the second node (Yu, [0064], "After classification, the control logic 205 can determine the volume or relative volume of requests, access grants, denials, etc. of each content type (step 605). Based, at least in part, on the log, categories, and volume, the control logic 205 can dynamically update the privacy of levels of the respective resources or modify the trust levels of respective users and make recommendations accordingly"). 

As to claim 4, for the same rationale in claim 1, McWana discloses each of the plurality of graduated datasets comprises a plurality of parameter fields, each parameter field having metadata assigning the parameter field to the initial dataset or the elevated dataset (McWana, [0013], sensitive data includes fields such as a number and a value, information fields and values). 

As to claim 5, for the same rationale in claim 1, McWana-Yu discloses each user specifies individual parameter fields to be answered in the initial dataset and the elevated dataset (McWana, [0013], answers such as public information answers and personal information answers are different). 

As to claim 8, for the same rationale in claim 1, McWana-Yu discloses the compound social graph database includes compound connections (Yu, fig. 7B) created by different graduated datasets comprising different answers in the initial dataset and different answers in the elevated dataset (McWana, [0013], answers such as public information answers and personal information answers are different). 

Claims 14, 15, 17, 18 are rejected for the same rationale in claims 1, 2, 4, 5. See McWana, fig. 1, for a system comprising processors and memory to perform operations in such claims.

Claims 20 is rejected for the same rationale in claim 1. See McWana, fig. 1, for a machine storage medium for storing instructions to perform operations in such claims.

Claims 9-11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over McWana-Yu and further in view of McAfoose et al. (WO 2015/019186 A2, cited in IDS, hereafter “McAfoose”). 

As to claim 9, in addition to the rationale in claim 1, McWana-Yu does not disclose each of the nodes are organization nodes having multiple user accounts, wherein the first node is a first organization node having a first set of user accounts and the second node is a second organization node comprising a second set of user accounts.
McAfoose discloses each of the nodes are organization nodes having multiple user accounts, wherein the first node is a first organization node having a first set of user accounts and the second node is a second organization node comprising a second set of user accounts ([0066], "Through the professional network, the user 402 may follow and/or be a member of a professional organization having a profile on the professional network. In some embodiments, the user 402 may also be a friend, member, and/or follow other entities (e.g., hospitals, clinics, or the like). Through the connection with these entities in the professional network, the user 402 may have access to shared data and information that is administered by other members and/or entities in the network"). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply social graph of organizations of McAfoose to McWana-Yu’s teachings in order to expand McWana-Yu’s social graph to include broader node types such as organizations.

As to claim 10, for the same rationale in claim 9, McWana-Yu-McAfoose discloses the first client device corresponds to one of the first set of user accounts and the second client device corresponds to one of the second set of user accounts (McAfoose, [0066], "Through the professional network, the user 402 may follow and/or be a member of a professional organization having a profile on the professional network. In some embodiments, the user 402 may also be a friend, member, and/or follow other entities (e.g., hospitals, clinics, or the like). Through the connection with these entities in the professional network, the user 402 may have access to shared data and information that is administered by other members and/or entities in the network"; [0045], "the resource sharing history 207 identifiers users and/or devices that have accessed or that have access rights to particular shared resources. The resource sharing history 207 can also include trust levels associated with the users that have accessed the resources. In this way, the UE 101 can recommend the appropriate trust levels for different categories of resources (e.g., content type, volume of data, entities accessing the resources, and the like. As such, in certain embodiments, the social graph module 209 is a means for calculating trust levels between users to provide access to a corresponding resource"). 

As to claim 11, for the same rationale in claim 9, McWana-Yu-McAfoose discloses each of the multiple user accounts includes preconfigured authorization to connect to other organization nodes managed by the network platform (McAfoose, [0063], "network groups may be pre-defined and/or configured by the user 402 as public networks 406 A, restricted networks 4068, and/or private networks 406C. Each of the network groups 406A-406C thereby provides sub-networks having different associated privacy settings for sharing of data. The privacy settings for each of the groups may be pre-defined and/or configured by the user 402").

Claims 12-13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over McWana-Yu-McAfoose and further in view of Work (US 2014/0310355, cited in IDS). 

As to claim 12, McWana-Yu-McAfoose discloses the method of claim 9, but fail to disclose each of the multiple user accounts has an assigned role within a corresponding organization of an organization node. However, Work discloses each of the multiple user accounts has an assigned role within a corresponding organization of an organization node ([0016], "Role-based access control. Access groups are defined not just by specific people but also by specific roles. Whoever currently has a specific role has the access rights assigned to that role. This system usually also requires a separate method to authenticate that a particular person has a particular role"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-level data privacy systems of McWana-Yu-McAfoose with the support for user roles of Work in order to benefit from granular and customizable role-based access control in data privacy. 

As to claim 13, for the same rationale in claim 12, McWana-Yu-McAfoose-Work discloses the elevated dataset is only approvable by one or more pre-configured assigned roles (Work, [0016]).

Allowable Subject Matter and Reasons for Allowance
Claims 3, 6, 7, 16, 19 would be allowable if rewritten to include all of the limitations of the base claim.
The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each of claims, including “in response to the changes to the first elevated dataset, the compound connection is terminated such that the second elevated dataset is no longer accessible to the first client device” in claims 3, 16, and “the first elevated dataset of the first client device comprises question parameter fields specified by the second client device and answered by the first client device” in claims 6, 19 and “the second elevated dataset of the second client device comprises question parameter fields specified by the first client device and answered by the second client device” in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452